In re Townley, James R.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. A, No. RC2850-08; to the Court of Appeal, Third Circuit, No. KH 08-01435.
Granted for the sole purpose of transferring the writ of habeas corpus ad subji-ciendum and motion to supplement and/or amend writ of habeas corpus ad subjicien-dum to the district court with instructions to the district judge to act on relator’s application(s) filed on November 20, 2008. the district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.